Citation Nr: 1222956	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 23, 2008 for residual scars on the right eyebrow and forehead, disfigurement (residual scars). 

2.  Entitlement to an evaluation in excess of 20 percent since October 23, 2008 for residual scars.

3.  Entitlement to an effective prior to October 23, 2008 for increased staged rating for residual scars. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 to March 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran has since moved, and jurisdiction changed to New York, New York.   In the June 2007 rating decision, the Veteran's claim for an increased evaluation for residual scars was denied, as well as his claim for increased rating claim for traumatic neuropathy with neuralgia and headaches of trigeminal nerve, status post excision of neuroma, his claims for service connection for hepatitis B, posttraumatic stress disorder (PTSD), emphysema, and his petition to reopen the previously denied claims for service connection for traumatic brain disease with seizures and hepatitis C with chronic fatigue were denied.  The Veteran submitted a notice of disagreement in January 2008 towards the denial of all seven claims, following the RO's November 2007 request for clarification regarding his intent to file a notice of disagreement.  A statement of the case (SOC) was sent in April 2009. 

By the way of an April 2009 rating decision, the RO increased the assigned evaluation from 10 to 20 percent for disability due to residual scars, effective from October 23, 2008, the date that the regulations governing the evaluation of skin disabilities were amended.  

Later in April 2009, the Veteran submitted a VA Form-9, substantive appeal, where he wrote "N/A", not applicable, in the section asking him what issues he wished to appeal.  The Veteran did not indicate whether he intended to appeal any of the seven issues listed on the April 2009 SOC.  On June 17 2009, VA received a statement from the Veteran dated "16 Jan 2009" in which he stated his desire to seek an earlier effective date for increased staged rating for disability due to residual scars.  He specifically stated that "This is not an appeal for [percentage] - only retroactive pay - The date is in dispute."  Although there was no mention of the other six issues in this statement, the RO sent the Veteran a notice letter informing him that a December 2008 claim for "permanent injuries" had been received and that he currently had "appeals pending for Post Traumatic Stress Disorder, traumatic brain injury with seizures, hepatitis C, emphysema, scar right eyebrow and forehead, neuropathy of trigeminal nerve and headaches, and hepatitis B."  The Veteran responded with a statement dated June 25, 2009, in which he noted that he stated his claims have been pending since 2006.  He asked that VA used the correct date of claim when adjudicating these issues.  It appears that the Veteran intended to clarify that his 2008 claim for "permanent injuries" were the disorders that he previously claimed.  

A Supplemental Statement of Case (SSOC) dated in March 2010 only addressed the matter of entitlement to an earlier effective date prior to October 23, 2008 for the assignment of the 20 percent rating for disability due to residual scars.  

Based on consideration of those documents, the Board finds that the claims for entitlement to increased ratings for residual scars and entitlement to an earlier effective date for staged rating for residual scars are properly before the Board at this time.  Although the Veteran specifically stated that he did not intend to appeal the assigned "percentage" in his statement received on June 17, 2009, the RO has treated his claim for an earlier effective date as a continuation of his increased rating claim for residual scars disability.  Also, the April 2009 rating decision only awarded a partial grant by awarding an increased staged rating, and since the Veteran is presumed to seek the maximum available benefit for a disability, the claims for increased ratings remain on appeal unless otherwise withdrawn.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  There is no indication of record that the Veteran sought to withdraw his claim for entitlement to an increased evaluation for residual scars disability.  Since the Board cannot find a way to separate these matters at this time, both matters will be addressed in the decision below.  

The Board is unable to ascertain from a review and liberal reading of those documents referenced above as to whether the Veteran intends to pursue an appeal of the remaining six issues.  See 38 C.F.R. § 20.202, Substantive Appeal, (A Substantive Appeal consists of a properly completed VA Form 9 ... or correspondence containing the necessary information [which] should set out specific ... arguments [that] should be related to ... the Statement of the Case and ... [t]he Board will construe such arguments in a liberal manner.). Therefore, the claim for increased rating claim for traumatic neuropathy with neuralgia and headaches of trigeminal nerve, status post excision of neuroma, the claims for service connection for hepatitis B, posttraumatic stress disorder, emphysema, and the petition to reopen the previously denied claims for service connection for traumatic brain disease with seizures and hepatitis C with chronic fatigue are REFERRED to Agency of Original Jurisdiction (AOJ) for clarification. 


FINDINGS OF FACT

1.  The Veteran's disability due to residual scars consists of two scars: one scar on his right eyebrow and another scar on the right side of his forehead. 

2.  Throughout the entire period under appeal, the Veteran's residual scars disability is manifested by two disfigurement characteristics (depressed scar and partial adherence to the underlying tissue), and one or two painful scars.  

3.  The liberalizing change to 38 C.F.R. § 4.118 that allowed a separate evaluation for one or two painful scars, as a disabling effects other than disfigurement that are associated with the Veteran's residual scars, became effective on October 23, 2008. 

4.  The evidence of record does not factually establish entitlement to an evaluation of 40 percent for residual scars until October 23, 2008, the effective date of the liberalizing amendment.






CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent, and not higher, for residual scars on the eyebrow and forehead, prior to October 23, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008) and (2011). 

2.  The criteria for a combined rating of 40 percent (with 30 percent based on disfigurement and 10 percent for one or two painful scars), and no higher, for residual scars on the eyebrow and forehead, since October 23, 2008, have been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7800-7805 (2008) and (2011).

3.  The criteria for an effective date earlier than October 23, 2008, for an awarded of an increased staged rating for residual scars disability have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, VA sent a letter to the Veteran in September 2006 that addressed the notice elements concerning his increased rating claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  The Veteran was afforded VA examination in September 2006.  In the examination report, the VA examiner fully identified and evaluated the severity of the Veteran's symptomatology due to his residual scars.  The examination is accordingly fully adequate for rating purposes.  

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran and her representative throughout the course of this appeal by providing them with a SOC and a SSOC, which informed them of the laws and regulations relevant to the Veteran's claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate. Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

2.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. 
See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran filed his claim for a higher evaluation well before October 23, 2008, but in the April 2009 statement of the case, the RO evaluated the Veteran's disability under the amended criteria pursuant to the findings contained in the 2006 VA skin examination report.  Thus, while the RO was not necessarily required to rate the claim in this manner (as the Veteran did not request review under the new regulations), the Board nevertheless reviews the claim in the same manner, in order to prevent any prejudice to the Veteran.  The Board therefore will consider the claim under the both the pre-October 2008 criteria and amended criteria (since October 2008). 

Pursuant to VA General Counsel Opinion, when a law or regulation is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  Where that statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely retroactive effects.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  If there are no resulting retroactive effects, VA ordinarily must apply the new provision-however, at no point prior to the effective date of that provision.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 69 Fed. Reg. 25179 (2004).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In sum, if a new law or regulation applies, it affects only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327  (Fed. Cir. 2003).  However, if the older criteria are more favorable, then that criteria may be applied prospectively without any such limitations as to the effective date of its issuance.  See VAOPGCPREC 7-2003.

In this regard, the pre-October 2008 version of the schedular criteria is applicable to the period prior to the date of the revision, and the revised criteria are applicable to the period beginning from that date.  

Under the 38 C.F.R. § 4.118 criteria in effect prior to October 2008, Diagnostic Code 7800 for scars that are located on the head, face, or neck, a 10 percent rating is warranted with one characteristic of disfigurement; a 30 percent rating is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features, or; with two or three characteristics of disfigurement; a 50 percent rating is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement; and, an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Under pre-amended regulations, a compensable rating for a scar to the face is warranted when the scar causes disfigurement of the head, face or neck with one or more characteristic of disfigurement (10 to 80 percent under Diagnostic Code 7800); is considered superficial but unstable (i.e. there is frequent loss of covering of skin) (10 percent under Diagnostic Code 7803); or is superficial but painful upon examination (10 percent under Diagnostic Code 7804).  See 38 C.F.R. § 4.118 (2008).  

Since the regulations were amended in October 2008, a compensable rating is warranted when the scar causes disfigurement to the head, face or neck with one or  characteristic of disfigurement (10 to 80 percent under Diagnostic Code 7800); involves one or two scars that are unstable or painful (10 percent under Diagnostic Code 7804).  See 38 C.F.R. § 4.118 (2011).  Pursuant to the Notes following Diagnostic Code 7804, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar, and where there is one or more scars that are both painful and unstable, an added 10 percent will be given to the evaluation based on the total number of unstable or painful scars.  See Id., Diagnostic Code 7804, Note (1) and (2) (2011). 

In both the pre-amended and current regulations, Diagnostic Code 7800, Note (1), lists the eight characteristics of disfigurement.  Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118 are: (a) a scar 5 or more inches (13 or more cm.) in length; (b) scar at least one- quarter inch (0.6 cm.) wide at widest part; (c) surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; (d) skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); (e) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (f) underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and (g) skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.).   See 38 C.F.R. § 4.118 (2011), Diagnostic Code 7800, Note (1) (2008) and (2011). 

Finally, one important facet of the amended regulations, effective as of October 23, 2008, is that they now permit separate ratings for a scar that causes disfigurement and that is either painful or unstable.  Those ratings are then combined into an overall rating.  For example, a scar to the face that has at least one characteristic of disfigurement and is unstable would be given two separate compensable ratings, which would then be combined under the combined ratings table set forth in 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.118 (2011), Diagnostic Code 7800, Note (4).  

In this case, the Veteran seeks higher ratings for his disability due to residual scars on the face.  His disability has been assigned a 10 percent evaluation prior to October 23, 2008, and a 20 percent evaluation thereafter.  Again, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended as of October 23, 2008.  The Board acknowledges that the evidence of record demonstrates that the severity of the Veteran's disability due to residual scars has been consistent throughout the entire period under appeal.  However, as a result of the liberalizing change to 38 C.F.R. § 4.118, the evidence demonstrates that a separate compensable rating for pain associated with his residual scars is warranted as of the date of that amendment to the regulations.  Therefore, staged ratings are warranted as of October 23, 2008.  See 38 C.F.R. § 4.1.

The Veteran's service treatment records confirm that he incurred a head injury in September 1980, while he was on active service.  The records show that the Veteran was struck in the face with a cinder block, and he was treated for facial lacerations with seven sutures.  Shortly after the Veteran's separation from service, in December 1984, he underwent a surgical procedure to remove a separate orbital neuroma and scar tissue in the suborbital region.  In the surgical report, it was noted that physical examination revealed a notch in the right supra-orbital ridge below the eyebrow that was significantly pronounced compared to the left side.  At the time that the Veteran was examined by VA in March 1985, in conjunction with his claim for service connection, it was recorded that the Veteran's disability was manifested by two residual scars, with one measuring 4.3 centimeter (cm) on the right eyebrow and the other measuring 1 cm on the right forehead.  The Veteran was awarded service connection and assigned a 10 percent evaluation for minimal disfigurement due to residual scars on the right eyebrow and forehead by the way of a May 1985 rating decision. 

The Veteran filed his claim for an increased rating for his service-connected residual scars on February 28, 2006.  A review of the claims folder shows that the Veteran has been evaluated by VA in September 2006 in conjunction with his claim for an increased rating.  The Veteran submitted photographs at the time of his September 2006 in support of his claim.   Although the record also contains his VA treatment records and reports, none of those records reflects any treatment for his service-connected residual scars. 

The findings contained in the report of the 2006 VA examination reveal that the Veteran's disability due to residual scars is manifested by two separate scars on the face.  One scar is on the right eyebrow, measuring 4 to 6 cm, and that is partially covered by hair, and is mobile, non-tender, and skin deep.  Another scar is on the right side of the forehead near the hairline that measures 1 to 2 cm, is depressed and "bone deep", involves mild induration and inflexibility of the skin, and is non-tender.  Both scars are stable, pinkish in color, and considered sensitive on exam and partially adherent to the underlying tissue.   

The Board acknowledges that at the time of the September 2006 VA examination, the VA examiner recorded findings pertaining to a third facial scar located on the left side of the Veteran's forehead.  While it appears from a review of the April 2009 SSOC and an April 2009 rating sheet that the RO considered this additional scar when it evaluated the Veteran's disability due to residual scars, the RO did so in error.  The record clearly demonstrates that the two residual scars on the right side are the only residual scars related to the Veteran's inservice head injury and for which he has been awarded service connection.  An April 2005 VA treatment record shows that the Veteran was treated for injuries sustained after falling down stairs, including a laceration on the left side of his forehead.  The report of a March 2005 VA scar examination does not show that the Veteran had a residual scar on the left side of his forehead at the time of physical examination.  The Board observes that this injury to the left side of the Veteran's forehead was sustained after the March 2005 VA examination, but prior to the September 2006 VA examination.  There is no evidence of record that demonstrate findings of a residual scar on the left side of the Veteran's forehead prior to the September 2006 VA examination.  The Veteran has not asserted, and there is no indication in the record, that the scar on the left side of his forehead is related to his period of service.  38 C.F.R. § 3.303.  

The Board is cognizant of the Court's holding in Mittleider v. West, 11 Vet. App. 181 (1998), that where disability is associated with service connected and non-service connected conditions and it is not possible to separate the service connected from the non-service connected disability, the entire disability will be deemed to be associated with the service connected condition.  Id.  Here, the symptomatology associated with the scar on the left side of the forehead is unrelated to the Veteran's service-connected residual scars, and it will not be considered in the evaluation of the Veteran's disability.  

When considering the regulations prior to and since October 23, 2008, the Veteran's disability due to residual scars is manifested by two disfigurement characteristics pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  See 38 C.F.R. § 4.118 (2008) and (2011).  The Veteran's residual scar on the right side of the forehead is depressed on palpation and both residual scars involve partial adherence to the underlying tissue.   This evidence demonstrates that the Veteran's disability is manifested by two disfigurement characteristics, and an evaluation of at least 30 percent under Diagnostic Code 7800 is warranted throughout the entire period under appeal.  See 38 C.F.R. § 4.118 (2008) and (2011).  

The Board notes that unlike the pre-amended Diagnostic Code 7800, the criteria effective as of October 23, 2008, makes clear that characteristic(s) of disfigurement may be caused by one scar or by multiple scars, and need not be caused by a single scar in order to assign a particular evaluation.   See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 5 (2011).  While Note (5) was added with the amended regulation, the Board does not construe this to mean that symptomatology from affecting different scars could not be grouped together to establish characteristics of disfigurement under the pre-amended regulations.  Rather, a reading of the proposed amendment of this regulation does not reflect the desire to change an evidentiary standard, but rather simply to more clearly reflect VA's policies concerning the evaluation of scars.  See 73 Fed. Reg. 428-01, 430 (January 3, 2008). 

Next, the Board will consider whether a rating in excess of 30 percent is warranted either prior to or since the amendment of the regulations in October 2008.  

First, prior to October 28, 2008, an evaluation in excess of 30 percent for the Veteran's residual scars disability would only be available if there was evidence of three or more characteristics of disfigurement.  As demonstrated above, the Veteran's disability only involves two characteristics of disfigurement (depressed scar and adherence to the underlying tissue) pursuant to the criteria listed under Diagnostic Code 7800, Note (1).  An evaluation in excess of 30 percent is not warranted for the period prior to October 23, 2008.  See 38 C.F.R. § 4.118 (2008).

Since the amendment of the regulation, effective October 23, 2008, the rating criteria under Diagnostic Code 7800, Note (4) now allows separate ratings for a scar that causes disfigurement and is either painful or unstable, and those ratings are then combined into an overall rating.  Here, the September 2006 VA examiner observed that both residual scars were sensitive on examination.  When considering this symptomatology associated with the Veteran's residual scars disability, a separate 10 percent evaluation is warranted for one or two painful scars under Diagnostic Code 7804.  See 38 C.F.R. § 4.118 (2011).   Pursuant to 38 C.F.R. § 4.25, this separate 10 percent evaluation will be combined with the 30 percent evaluation for disfigurement in order to afford the Veteran a combined evaluation of 40 percent for his residual scars disability, effective from October 23, 2008.  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (4) (2011).

A higher separate rating would only be available under Diagnostic Code 7804, if the Veteran's residual scars disability involved three or more scars, or at least one scar is considered painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2011).  Again, the evidence of record clearly demonstrates that the Veteran's residual scars disability is only manifested by two scars.  Furthermore, at no point during the period under appeal has either of the residual scars been evaluation as unstable.  Rather, the September 2006 VA examiner concluded that both residual scars were stable.  

The Board has also considered whether higher evaluation would be available for based on any other disabling effect(s) under Diagnostic Code 7805.  See 38 C.F.R. § 4.118 (2011).  Here, there is no evidence that the Veteran's residual scar disability causes an associated limitation of motion or affects the Veteran's vision.  In addition, the Veteran has already been awarded service connection for the neurologic impairment associated with his residuals from inservice head injury, and any separation rating based on neurologic symptomatology associated with the residual scars would constitute pyramiding and impermissible.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  Therefore, a rating in excess of 40 percent is not warranted since the regulation was amended.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 to 7805 (2011).

In short, the Board finds that the evidence of record favors awarding an increased evaluation of 30 percent prior to October 23, 2008, and thereafter, a combined increased evaluation of 40 percent (and no higher) for the Veteran's residual scars disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008) and 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2011).  To the extent that any further increase was denied, the preponderance of the evidence is against the claim and the appeal is denied.

The Board has also considered whether an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) is warranted.  That provision provides that in exceptional circumstances, where the schedular evaluations are found to be inadequate, the Veteran may be awarded a rating higher than that encompassed by the schedular criteria, as demonstrated by evidence showing that the disability at issue causes marked interference with employment, or has in the past or continues to require frequent periods of hospitalization rendering impractical the use of the regular schedular standards.  According to 38 C.F.R. § 4.1, "generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability."

The Veteran has not presented any evidence that the service-connected disability at issue have resulted in a unique disability that is not addressed by the rating criteria for skin disabilities.  As his symptomatology is contemplated by the rating schedules, referral for extraschedular consideration is not appropriate here.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2011).

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has not asserted, nor does the evidence show, that he is unemployed due to the residual scars on his face.  There is no indication in the record that the Veteran's residual scars affect his normal activities of daily living.  As the issue of entitlement to a TDIU has not been raised as part of the increased rating claim for the residual scars, it is inapplicable in this case.

3.  Earlier Effective Date 

The Veteran seeks an earlier effective date for the award of an increased staged rating, currently demonstrated as the combined rating of 40 percent, prior to October 23, 2008.  The record shows that the VA received the Veteran's claim for an increased rating for his disability due to residual scars on February 28, 2006 and it was continuous adjudicated thereafter.  The Veteran asserts that he is entitled to an effective date from February 28, 2006, the date of his claim for higher evaluation of his disability.  

VA law provides that the effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

In determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

An effective date that is prior to the date of receipt of a claim may also be assigned where compensation is awarded or increased pursuant to a liberalizing law or a liberalizing VA issue.  38 C.F.R. § 3.114.  More specifically, if a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  

Effective October 23, 2008, the regulations governing the evaluation of skin disabilities, 38 C.F.R. § 4.118, were amended to include providing for separate evaluations for disabling effects other than disfigurement that are associated with a claimant's scar of the head, face, or neck.  

In this case, the Veteran seeks an earlier effective date prior to October 23, 2008, for an increased rating of 40 percent, based on a combination of 30 percent for disfigurement and 10 percent for one or two painful scars for his residual scars disability.  The Veteran has not asserted that he seeks an earlier effective for any thing other than the increased staged rating.  Rather, as discussed in the Introduction, the Veteran has clearly expressed an intent to limit his appeal to the issue of entitlement to an earlier effective date for the increased staged rating.  As such, the scope of appellate review is limited to that earlier effective date only.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In this case, the Board acknowledges that the factually ascertainable evidence may demonstrate that the Veteran's disability due to residual scars was manifested by two characteristics of disfigurement and one or two painful scars prior to October 23, 2008.  However, since the increased from 30 to 40 percent was based on the award of a separate 10 rating pursuant to the liberalizing change to 38 C.F.R. § 4.118 effective from October 23, 2008, the benefits pursuant to the change will be effective no earlier than the effective date of the amended law for claims reviewed on the initiative of VA within one year of that change.  See 38 U.S.C.A. §5110(g); 38 C.F.R. § 3.114(a).  In accordance with VA provisions, the Board finds that the proper assignment of  effective dates for the increased combined rating of 40 percent evaluations for the Veteran's residual scars is October 23, 2008, the exact effective date of the liberalizing changes to 38 C.F.R. § 4.118.  See Id. 

In conclusion, the Board is precluded by statute from assigning an effective date prior to October 23, 2008, for the increased combined rating of 40 percent for disability due to residual scars.  Accordingly, the preponderance of the evidence is against the claim for an effective date earlier than October 23, 2008.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An increased evaluation of 30 percent, and no higher, for disability due to residual scars prior to October 23, 2008, is granted. 

An increased combined evaluation of 40 percent, and no higher, for disability due to residual scars since October 23, 2008, is granted.

An effective date prior to October 23, 2008 for a combined increased evaluation of 40 percent for disability due to residual scars is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


